COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                     MEMORANDUM ORDER

Appellate case name:      Elizabeth C. Perez v. Sylvester Turner, Mayor, Karun Sreerama,
                          Director of Public Works and Engineering and The City of Houston

Appellate case number:    01-16-00985-CV

Trial court case number: 2015-34786

Trial court:              11th District Court of Harris County

       Appellant filed a motion for rehearing on December 2, 2019. The motion for rehearing is
denied.
       It is so ORDERED.

Judge’s signature: __/s/ Evelyn V. Keyes__________________________
                   Acting for the Court

Panel consists of Justices Keyes, Lloyd, and Kelly.

Date: __December 19, 2019__________________